Citation Nr: 9913701	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-46 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for psychiatric disability.

Entitlement to a total rating based on unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




REMAND

The veteran served on active duty from January 1954 to 
December 1956.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In a February 1998 decision, the Board 
determined that new and material evidence had been submitted 
to reopen the veteran's claim for service connection for 
psychiatric disability.  The Board then denied the reopened 
claim for service connection for psychiatric disability and 
also denied entitlement to a total rating based on 
unemployability due to service-connected disability.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter Court).  
Pursuant to a joint motion of the parties, the Court entered 
a December 1998 order vacating the Board's decision and 
remanding the case to the Board for further action.  

In accordance with the Court's order, the case is REMANDED to 
the RO for the following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for any health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claims.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  

2.  Then, the RO should arrange for 
a VA examination of the veteran by a 
psychiatrist to determine the 
nature, extent and etiology of any 
currently present acquired 
psychiatric disorder.  Any indicated 
studies should be performed.  Based 
upon the examination results and a 
review of the evidence in the claims 
folder, to include statements of the 
veteran and his friends and 
relatives, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
the veteran's psychiatric disability 
had its onset in service or was 
caused by service.  The examiner 
should also provide an opinion 
concerning the impact of the 
psychiatric disability on the 
veteran's ability to work, to 
include whether it renders the 
veteran unemployable.  The rationale 
for all opinions expressed should be 
provided.  The claims folder must be 
made available to the examiner for 
review.

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
adjudicate on a de novo basis the 
claim for service connection for 
psychiatric disability.  If service 
connection for psychiatric 
disability is granted, the claim for 
a total rating based on 
unemployability due to service-
connected disability should also be 
adjudicated.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case 
and afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


